Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed December 14, 2020, claims 1-20 are presented for examination. Claim 1 is an independent claim.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 62686586, which was filed June 18, 2018.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (March 19, 2021) has been received, entered into the record, and considered.

Oath/Declaration
The Office acknowledges no receipt of a properly signed Oath/Declaration.

Drawings

The drawings filed December 14, 2020 are accepted by the examiner.


Abstract

An abstract has not been filed. The abstract should be limited to 150 words.  Correction is required. See MPEP § 608.01(b). 
	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. implied language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Latta et al. US 20140145914 Al in view of Nakada et al. US 20040104864 Al.

 	As to Claim 1:
	Latta et al. discloses a head-mounted display system (Latta, see Abstract, where Latta discloses that a system and related methods for a resource management in a head-mounted display device are provided. In one example, the head-mounted display device includes a plurality of sensors and a display system for presenting holographic objects. A resource management program is configured to operate a selected sensor in a default power mode to achieve a selected fidelity. The program receives user-related information from one or more of the sensors, and determines whether target
information is detected. Where target information is detected, the program adjusts the selected sensor to operate in a reduced power mode that uses less power than the default power mode) configured to project light to an eye of a user to display augmented reality image content in a vision field of said user (Latta, see paragraph [0040], where Latta discloses that the display system 46 of the first HMD device 34 may present a holographic object to the eyes of the first user 304 in the form of a virtual wizard 326 located on the table 320), said head-mounted display system comprising: a housing configured to be supported on a head of the user (Latta, see figure 2); a head-mounted display disposed on the frame (Latta, see 512 in figure 5), said display configured to project light into said user's eye to display augmented reality image content to the user's vision field (Latta, see paragraph [0040], where Latta discloses that the display system 46 of the first HMD device 34 may present a holographic object to the eyes of the first user 304 in the form of a virtual wizard 326 located on the table 320), at least a portion of said display being transparent and disposed at a location in front of the user's eye when the user wears said frame such that said transparent portion transmits light from a portion of the environment in front of the user and said head-mounted display to the user's eye to provide a view of said portion of the environment in front of the user and said head-mounted display (Latta, see figure 3 and paragraph [0017], where Latta discloses that with reference now also to FIG. 2, one example of an HMD device 200 in the form of a pair of wearable glasses with a transparent display 50 is provided. It will be appreciated that in other examples, the HMD device 200 may take other suitable forms in which a transparent, semi-transparent or non-transparent display is supported in front of a viewer's eye or eyes. It will also be appreciated that the HMD device 34 shown in FIG.1 may take the form of the HMD device 200, as described in more detail below, or any other suitable HMD device. Additionally, many other types and configurations of display devices having various form factors may also be used. For example, a hand-held display device that provides an augmented reality experience may also be used); one or more sensors; and processing electronics in communication with the display and the one or more sensors (Latta, see paragraph [0022], where Latta discloses that the first HMD device 34 may also include various systems and sensors. For example, the first HMD device 34 may include an eye-tracking sensor system 54 that utilizes at least one inward facing sensor 208 (see FIG. 2). The inward facing sensor 208 may be an image sensor that is configured to acquire image data in the form of eye-tracking information from a user's eyes. Provided the user has consented to the acquisition and use of this information, the eye-tracking sensor system 54 may use this information to track the position and/or movement of the user's eyes. The eye-tracking sensor system 54 may then determine where and/or at what physical object or virtual object the user is gazing. The inward facing sensor 208 may also include one or more optical sensors for capturing visible spectrum and/or infrared light. Such sensors may be used, for example, to determine the proximity of a user's face to the HMD device 34) , the processing electronics configured to: receive from the one or more sensors data relating to movement of the frame (Latta, see paragraph [0029], where Latta discloses that this example position sensor system may, for example, include three accelerometers and three gyroscopes to indicate or measure a change in location of the first HMD device 34 within three-dimensional space along three orthogonal axes (e.g., x, y, z), and a change in an orientation of the HMD device about the three orthogonal axes ( e.g., roll, pitch, yaw); determine whether the frame has been stationary for a period of time greater than or equal to a threshold period of time based at least in part on the received data (Latta, see paragraph [0072], where Latta discloses that in another example, the resource management program
14 may be configured to determine that a user has removed an HMD device from the user's head. The resource management program 14 may then adjust one or more sensors to operate in a reduced power mode. For example, when the first user 304 removes the HMD device 42 and places it to rest on a surface, the position sensor system 62 may detect no movement. After a predetermined period of no movement, such as 30 seconds for example, the resource management
program 14 may adjust the position sensor system 62 to operate in a reduced power mode); and cause the head-mounted display system to reduce power of one or more components of the head-mounted display system in response to at least in part on a determination that the frame has been stationary for the period of time greater than or equal to the threshold period of time (Latta, see paragraph [0049], where Latta discloses that when the user sits in place for more than 30 seconds, the resource management program 14 may be configured to detect that the user's movement is below the movement threshold. Based on detecting movement below the movement threshold, the resource management program 14 may adjust the position sensor system 62 to operate in a reduced power mode. For example, the reduced power mode may correspond to the GPS sensor operating at a lower sampling rate or being powered-off).
Latta does not explicitly discloses a frame, however in an analogous art, Nakada discloses a frame (Nakada, see paragraph [0015] and paragraph [0076], where Nakada discloses that according to a first aspect of the present invention, for achieving the object mentioned above, there is provided a glasses type display, which is used with an information communication terminal by connecting with a wire line or a wireless line. The glasses type display provides an open and closed state detecting means that detects the open and closed state of side frames of the glasses type display, a wearing state detecting means that detects the wearing state of the glasses type display by a user, a displaying means that is disposed in a main frame of the glasses type display and displays images, a voice and sound outputting means that outputs voice and sound, a voice and sound inputting means that inputs voice and sound, and a timer that measures a designated period). The glasses type display 101 provides lenses 102, a main frame 103, side frames 104, a microphone 105, open and closed state detecting sensors 107 and 108, wearing state detecting sensors 109, 110 and 111, and a speaker(s) (not shown). Images are displayed on the lenses 102. The main frame 103 provides an audio and video input and output data controller (not shown). Side frames 104 provides operation
buttons (not shown), a power source (not shown), a received and transmitting signal controller (not shown), a central controller (not shown), and a speaker(s) (not shown)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Latta with Nakada. One would be motivated to modify Latta by disclosing frame as taught by Nakada, and thereby error operation is prevented and operation by the user is simplified and power consumption is decreased by without using the unnecessary power (Nakada, see paragraph [0001]).

As to Claim 2:
	Latta in view of Nakada discloses the display system of claim 1, wherein the one or more sensors comprise one or more motion sensors configured to measure change in position of the frame (Latta, see paragraph [0029], where Latta discloses that the first HMD device 34 may also include a position sensor system 62 that utilizes one or more motion sensors 216 to enable position tracking and/or orientation sensing of the first HMD device, and determine a position of the HMD device within a physical environment. For example, the position sensor system 62 may be utilized to determine a head pose orientation of a user's head. In one example, position sensor system 62 may comprise an inertial measurement unit configured as a six-axis or six-degree of freedom position sensor system. This example position sensor system may, for example, include three accelerometers and three gyroscopes to indicate or measure a change in location of the first HMD device 34 within three-dimensional space along three orthogonal axes (e.g., x, y, z), and a change in an orientation
of the HMD device about the three orthogonal axes ( e.g., roll, pitch, yaw)).

As to Claim 3:
	Latta in view of Nakada discloses the display system of claim 2, wherein the one or more motion sensors comprise one or more inertial measurement units (IMUs) (Latta, see paragraph [0029], where Latta discloses that the first HMD device 34 may also include a position sensor system 62 that utilizes one or more motion sensors 216 to enable position tracking and/or orientation sensing of the first HMD device, and determine a position of the HMD device within a physical environment. For example, the position sensor system 62 may be utilized to determine a head pose orientation of a user's head. In one example, position sensor system 62 may comprise an inertial measurement unit configured as a six-axis or six-degree of freedom position sensor system. This example position sensor system may, for example, include three accelerometers and three gyroscopes to indicate or measure a change in location of the first HMD device 34 within three-dimensional space along three orthogonal axes (e.g., x, y, z), and a change in an orientation of the HMD device about the three orthogonal axes ( e.g., roll, pitch, yaw)).

As to Claim 4:
	Latta in view of Nakada discloses the display system of claim 2, wherein the processing electronics is configured to determine whether the frame has been stationary for the period of time greater than or equal to the threshold period of time by: receiving measurements from the one or more motion sensors; and analyzing the received measurements to determine whether the frame has not moved for the period of time greater than or equal to the threshold period of time, wherein the frame has been stationary for the period of time greater than or equal to the threshold period of time if the frame has not changed position for at least the threshold period of time Latta, see paragraph [0049], where Latta discloses that when the user sits in place for more than 30 seconds, the resource management program 14 may be configured to detect that the user's movement is below the movement threshold. Based on detecting movement below the movement threshold, the resource management program 14 may adjust the position sensor system 62 to operate in a reduced power mode. For example, the reduced power mode may correspond to the GPS sensor operating at a lower sampling rate or being powered-off).

As to Claim 5:
	Latta in view of Nakada discloses the display system of claim 1, wherein the one or more sensors comprise an inward-facing imaging system and/or an outward facing imaging system (Latta, see paragraph [0022] and paragraph [0023], where Latta discloses that the first HMD device 34 may also include various systems and sensors. For example, the first HMD device 34 may include an eye-tracking sensor system 54 that utilizes at least one inward facing sensor 208 (see FIG. 2). The inward facing sensor 208 may be an image sensor that is configured to acquire image data in the form of eye-tracking information from a user's eyes. Provided the user has consented to the acquisition and use of this information, the eye-tracking sensor system 54 may use this information to track the position and/or movement of the user's eyes. The eye-tracking sensor system 54 may then determine where and/or at what physical object or virtual object the user is gazing. The inward facing sensor 208 may also include one or more optical sensors for capturing visible spectrum and/or infrared light. Such sensors may be used, for example, to determine the proximity of a user's face to the HMD device 34. The first HMD device 34 may also include an optical sensor system 58 that utilizes at least one outward facing sensor 212, such as an optical sensor. Outward facing sensor 212 may detect movements within its field of view, such as gesture-based inputs or other movements performed by a user or by a person or physical object within the field of view. Outward facing sensor 212 may also capture image information and depth information from a physical environment and physical objects within the environment. For example, outward facing sensor 212 may include a depth camera, a visible light camera, an infrared light camera, and/or a position tracking camera. In some examples, outward facing sensor 212 may include one or more optical sensors for observing visible spectrum and/or infrared light from real-world lighting conditions in the physical environment. Such sensors may include, for example, a charge coupled device image sensor that may detect RGB ambient light and/or black and white ambient light).

As to Claim 6:
	Latta in view of Nakada discloses the display system of claim 5, wherein the processing electronics is configured to determine whether the frame has been stationary for the period of time greater than or equal to the threshold period of time by: receiving images in sequence from the inward-facing imaging system and/or the outward-facing imaging system (Latta, see paragraph [0022] and paragraph [0023], where Latta discloses that the first HMD device 34 may also include various systems and sensors. For example, the first HMD device 34 may include an eye-tracking sensor system 54 that utilizes at least one inward facing sensor 208 (see FIG. 2). The inward facing sensor 208 may be an image sensor that is configured to acquire image data in the form of eye-tracking information from a user's eyes. Provided the user has consented to the acquisition and use of this information, the eye-tracking sensor system 54 may use this information to track the position and/or movement of the user's eyes. The eye-tracking sensor system 54 may then determine where and/or at what physical object or virtual object the user is gazing. The inward facing sensor 208 may also include one or more optical sensors for capturing visible spectrum and/or infrared light. Such sensors may be used, for example, to determine the proximity of a user's face to the HMD device 34. The first HMD device 34 may also include an optical sensor system 58 that utilizes at least one outward facing sensor 212, such as an optical sensor. Outward facing sensor 212 may detect movements within its field of view, such as gesture-based inputs or other movements performed by a user or by a person or physical object within the field of view. Outward facing sensor 212 may also capture image information and depth information from a physical environment and physical objects within the environment. For example, outward facing sensor 212 may include a depth camera, a visible light camera, an infrared light camera, and/or a position tracking camera. In some examples, outward facing sensor 212 may include one or more optical sensors for observing visible spectrum and/or infrared light from real-world lighting conditions in the physical environment. Such sensors may include, for example, a charge coupled device image sensor that may detect RGB ambient light and/or black and white ambient light); and analyzing the received images to determine whether the frame has not moved for the period of time greater than or equal to the threshold period of time, wherein the frame has been stationary for the period of time greater than or equal to the threshold period of time if the images have not changed for at least the threshold period of time (Latta, see paragraph [0049], where Latta discloses that when the user sits in place for more than 30 seconds, the resource management program 14 may be configured to detect that the user's movement is below the movement threshold. Based on detecting movement below the movement threshold, the resource management program 14 may adjust the position sensor system 62 to operate in a reduced power mode. For example, the reduced power mode may correspond to the GPS sensor operating at a lower sampling rate or being powered-off).
As to Claim 7:
	Latta in view of Nakada discloses the display system of claim 1, further comprising one or more clocks on a chip to monitor the period of time (Latta, see paragraph [0048], where Latta discloses that the first user 304 may be sitting in the room 300 of the user's house. The first user 304 may be engrossed in a 3-D movie experience presented via the first HMD device 34 and featuring
the virtual wizard 326. In this example the target information may include movement of the user that is below a movement threshold. For example, the movement threshold may be defined as a boundary around the first user 3 04 that the user has not crossed within a predetermined amount of time. In one example, the boundary may be a one meter radius circle that encircles the first user 304, and the predetermined amount of time may be 30 seconds. It will be appreciated that any suitable boundary distance or configuration and any suitable predetermined amount of time may be used without departing from the scope of this disclosure. It will also be appreciated that different boundary distances and amounts of time may be more suitable for different locations and/or contexts, it is noted that the predetermined amount of time being measured teaches or suggest logic that contains clock (timing threshold)).

As to Claim 8:
	Latta in view of Nakada discloses the display system of claim 1, wherein the processing electronics is further configured to: determine whether the frame is not supported on the head of the user; and cause the head-mounted display system to reduce the power of the one or more components of the head-mounted display system in response to at least in part on a determination that the frame is not supported on the head of the user (Latta, see paragraph [0049], where Latta discloses that when the user sits in place for more than 30 seconds, the resource management program 14 may be configured to detect that the user's movement is below the movement threshold. Based on detecting movement below the movement threshold, the resource management program 14 may adjust the position sensor system 62 to operate in a reduced power mode. For example, the reduced power mode may correspond to the GPS sensor operating at a lower sampling rate or being powered-off).

As to Claim 9:
	Latta in view of Nakada discloses the display system of claim 8, wherein the one or more sensors comprise an inward-facing imaging system configured to sense one or more facial features of the user (Latta, see paragraph [0022] and paragraph [0023], where Latta discloses that the first HMD device 34 may also include various systems and sensors. For example, the first HMD device 34 may include an eye-tracking sensor system 54 that utilizes at least one inward facing sensor 208 (see FIG. 2). The inward facing sensor 208 may be an image sensor that is configured to acquire image data in the form of eye-tracking information from a user's eyes. Provided the user has consented to the acquisition and use of this information, the eye-tracking sensor system 54 may use this information to track the position and/or movement of the user's eyes. The eye-tracking sensor system 54 may then determine where and/or at what physical object or virtual object the user is gazing. The inward facing sensor 208 may also include one or more optical sensors for capturing visible spectrum and/or infrared light. Such sensors may be used, for example, to determine the proximity of a user's face to the HMD device 34. The first HMD device 34 may also include an optical sensor system 58 that utilizes at least one outward facing sensor 212, such as an optical sensor. Outward facing sensor 212 may detect movements within its field of view, such as gesture-based inputs or other movements performed by a user or by a person or physical object within the field of view. Outward facing sensor 212 may also capture image information and depth information from a physical environment and physical objects within the environment. For example, outward facing sensor 212 may include a depth camera, a visible light camera, an infrared light camera, and/or a position tracking camera. In some examples, outward facing sensor 212 may include one or more optical sensors for observing visible spectrum and/or infrared light from real-world lighting conditions in the physical environment. Such sensors may include, for example, a charge coupled device image sensor that may detect RGB ambient light and/or black and white ambient light).

As to Claim 10:
	Latta in view of Nakada discloses the display system of claim 9, wherein the facial features include periocular features (Latta, see paragraph [0041], where Latta discloses that It will be appreciated that the virtual environment 36 may model the physical environment and may be based on one or more of user eye-tracking information, lighting information from the physical environment, depth information, image information, and position and/or orientation information received from the first HMD device 34 and/or second HMD device 42. In one example, such information may be compiled to generate a virtual environment 36 that comprises a 3D map of the room 300 and includes one or more holographic objects, therefore ocular tracking teaching or suggesting a periocular feature).

As to Claim 11:
	Latta in view of Nakada discloses the display system of claim 10, wherein the processing electronics is configured to determine whether the frame is not supported on the head of the user by: receiving images from the inward-facing imaging system (Latta, see paragraph [0022] and paragraph [0023], where Latta discloses that the first HMD device 34 may also include various systems and sensors. For example, the first HMD device 34 may include an eye-tracking sensor system 54 that utilizes at least one inward facing sensor 208 (see FIG. 2). The inward facing sensor 208 may be an image sensor that is configured to acquire image data in the form of eye-tracking information from a user's eyes. Provided the user has consented to the acquisition and use of this information, the eye-tracking sensor system 54 may use this information to track the position and/or movement of the user's eyes. The eye-tracking sensor system 54 may then determine where and/or at what physical object or virtual object the user is gazing. The inward facing sensor 208 may also include one or more optical sensors for capturing visible spectrum and/or infrared light. Such sensors may be used, for example, to determine the proximity of a user's face to the HMD device 34. The first HMD device 34 may also include an optical sensor system 58 that utilizes at least one outward facing sensor 212, such as an optical sensor. Outward facing sensor 212 may detect movements within its field of view, such as gesture-based inputs or other movements performed by a user or by a person or physical object within the field of view. Outward facing sensor 212 may also capture image information and depth information from a physical environment and physical objects within the environment. For example, outward facing sensor 212 may include a depth camera, a visible light camera, an infrared light camera, and/or a position tracking camera. In some examples, outward facing sensor 212 may include one or more optical sensors for observing visible spectrum and/or infrared light from real-world lighting conditions in the physical environment. Such sensors may include, for example, a charge coupled device image sensor that may detect RGB ambient light and/or black and white ambient light); and analyzing the images to identify one or more periocular features (Latta, see paragraph [0041], where Latta discloses that It will be appreciated that the virtual environment 36 may model the physical environment and may be based on one or more of user eye-tracking information, lighting information from the physical environment, depth information, image information, and position and/or orientation information received from the first HMD device 34 and/or second HMD device 42. In one example, such information may be compiled to generate a virtual environment 36 that comprises a 3D map of the room 300 and includes one or more holographic objects, therefore ocular tracking teaching or suggesting a periocular feature), wherein the frame is not supported on the head of the user if the one or more periocular features are not identified in the images (Latta, see paragraph [0049], where Latta discloses that when the user sits in place for more than 30 seconds, the resource management program 14 may be configured to detect that the user's movement is below the movement threshold. Based on detecting movement below the movement threshold, the resource management program 14 may adjust the position sensor system 62 to operate in a reduced power mode. For example, the reduced power mode may correspond to the GPS sensor operating at a lower sampling rate or being powered-off).

As to Claim 13:
	Latta in view of Nakada discloses the display system of claim 8, wherein the one or more sensors comprise one or more pressure sensors configured to sense pressure exerted by a portion of the user's head on the frame (Nakada, see paragraph [0010], where Nakada discloses that this small glasses type display provides a pressure sensor, which detects the wearing state of the display by the user, on the position where the nose of the user touches).

As to Claim 14:
	Latta in view of Nakada discloses the display system of claim 13, wherein the one or more pressure sensors are configured to sense pressure on a temple, band, or nose pad of the frame (Nakada, see paragraph [0010], where Nakada discloses that this small glasses type display provides a pressure sensor, which detects the wearing state of the display by the user, on the position where the nose of the user touches).

As to Claim 16:
	Latta in view of Nakada discloses the display system of claim 13, wherein the processing electronics is configured to determine whether the frame is not supported on the head of the user by: receiving sensed pressures from the one or more pressure sensors; and analyzing the sensed pressures to indicate whether the frame is not in physical contact with the user's head, wherein the frame is not supported on the head of the user if the sensed pressures indicate non-contact with the user's head (Nakada, see paragraph [0010], where Nakada discloses that this small glasses type display provides a pressure sensor, which detects the wearing state of the display by the user, on the position where the nose of the user touches. When the user puts on the display, the pressure sensor detects the pressure and makes images display on the display, and when the user takes off the display, the power is turned off. With this, the power consumption is decreased by not consuming the unnecessary power).

As to Claim 18:
	Latta in view of Nakada discloses the display system of claim 1, wherein the processing electronics is configured to cause the display system to reduce the power of the one or more components by dimming or turning off a light source of the display (Latta, see paragraph [0049], where Latta discloses that when the user sits in place for more than 30 seconds, the resource management program 14 may be configured to detect that the user's movement is below the movement threshold. Based on detecting movement below the movement threshold, the resource management program 14 may adjust the position sensor system 62 to operate in a reduced power mode. For example, the reduced power mode may correspond to the GPS sensor operating at a lower sampling rate or being powered-off).

As to Claim 19:
	Latta in view of Nakada discloses the display system of claim 1, wherein the processing electronics is configured to cause the display system to reduce the power of the one or more components by reducing a refresh rate associated with the display Latta, see paragraph [0049], where Latta discloses that when the user sits in place for more than 30 seconds, the resource management program 14 may be configured to detect that the user's movement is below the movement threshold. Based on detecting movement below the movement threshold, the resource management program 14 may adjust the position sensor system 62 to operate in a reduced power mode. For example, the reduced power mode may correspond to the GPS sensor operating at a lower sampling rate or being powered-off, therefore powering off of components teaches or suggest a reduction of operations such as refresh rate).

As to Claim 20:
	Latta in view of Nakada discloses the display system of any of claim 1, wherein the processing electronics is configured to cause the display system to reduce the power of the one or more components by reducing the power of the one or more sensors (Latta, see paragraph [0049], where Latta discloses that when the user sits in place for more than 30 seconds, the resource management program 14 may be configured to detect that the user's movement is below the movement threshold. Based on detecting movement below the movement threshold, the resource management program 14 may adjust the position sensor system 62 to operate in a reduced power mode. For example, the reduced power mode may correspond to the GPS sensor operating at a lower sampling rate or being powered-off, therefore powering off of components teaches or suggest a reduction of operations such as refresh rate).

Allowable Subject Matter
Claims 12, 15 and 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lore (US 11237409 B2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624